Name: 90/166/EEC: Commission Decision of 2 April 1990 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania
 Type: Decision
 Subject Matter: competition;  Europe;  technology and technical regulations;  political geography;  trade
 Date Published: 1990-04-06

 Avis juridique important|31990D016690/166/EEC: Commission Decision of 2 April 1990 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania Official Journal L 091 , 06/04/1990 P. 0036 - 0036*****COMMISSION DECISION of 2 April 1990 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania (90/166/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under Regulation (EEC) No 2423/88, Whereas: (1) By Regulation (EEC) No 3074/89 (2) the Commission imposed provisional anti-dumping duties on imports of welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania. (2) By Regulation (EEC) No 342/90 (3) the Council extended the provisional anti-dumping duty for a period not exceeding two months. (3) Metalexportimport, the sole Romanian exporter and Zeljezara Sisak, a Yugoslav producer/exporter, were found to have dumped welded tubes of iron or non-alloy steel in the Community during the reference period (July 1987 to June 1988) and to have thereby caused injury to Community producers. To that extent the Commission refers to Council Regulation (EEC) No 868/90 (4). (4) Metalexportimport and Zeljezara Sisak have, after the imposition of the provisional anti-dumping duty, offered price undertakings in accordance with Article 10 of Regulation (EEC) No 2423/88. (5) The effect of these undertakings will be to increase the export price of the products concerned to the Community to an extent sufficient to eliminate the injury caused to the Community industry. The Commission therefore considers the undertakings offered acceptable. (6) The Advisory Committee has been consulted in this course of action and has raised no objection. (7) The Council has decided in Article 2 of Regulation (EEC) No 868/90 on the collection of the amounts secured by way of provisional duty, HAS DECIDED AS FOLLOWS: Sole Article The undertakings offered by - Metalexportimport, Bucarest, Romania and - Zeijezara Sisak, Sisak, Yugoslavia in connection with the anti-dumping proceeding concerning certain welded tubes, of iron or non-alloy steel, falling within CN codes 7306 30 51, 7306 30 59, ex 7306 30 71 (Taric code 7306 30 71*90), ex 7306 30 79 (Taric code 7306 30 79*90), originating in Yugoslavia and Romania, are hereby accepted. Done at Brussels, 2 April 1990. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 294, 13. 10. 1989, p. 10. (3) OJ No L 38, 10. 2. 1990, p. 9. (4) See page 8 of this Official Journal.